Case: 21-51148      Document: 00516369874         Page: 1    Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 24, 2022
                                  No. 21-51148
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cory Webb,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:11-CR-388-5


   Before Jones, Elrod, and Higginson, Circuit Judges.
   Per Curiam:*
          Cory Webb appeals the sentence imposed upon revocation of his
   supervised release. The district court sentenced him to a term of 36 months
   in prison, above the advisory range of 18 to 24 months, and he argues that this




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51148      Document: 00516369874           Page: 2   Date Filed: 06/24/2022




                                     No. 21-51148


   sentence is unreasonable because it fails to reflect consideration of mitigating
   factors.
          Applying the “plainly unreasonable” standard, see United States v.
   Warren, 720 F.3d 321, 326 (5th Cir. 2013), we conclude that this argument is
   without merit. The record reflects that the district court considered the
   arguments and information before it, and Webb’s personal disagreement
   with how the court balanced sentencing factors “is not a sufficient ground for
   reversal.” United States v. Malone, 828 F.3d 331, 342 (5th Cir. 2016).
   Accordingly, we AFFIRM.




                                          2